Dismissed and Memorandum Opinion filed August 6, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-01-00564-CV
____________
 
KRV ENTERPRISES, INC., Appellant
 
V.
 
PEMARCO MANAGEMENT CO., Appellee
 

 
On Appeal from
County Civil Court at Law No. 2
Harris
County, Texas
Trial Court Cause
No. 734,531
 

 
M E M O R
A N D U M O P I N I O N
This is an appeal from a judgment signed April 18, 2001.  On
June 21, 2001, this court abated the appeal because appellant petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 01-35796-H5-11.  See Tex. R. App.
P. 8.2.  
Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on October
11, 2001.  The parties failed to advise this court of the bankruptcy court
action.




On June 11, 2009, this court issued an order stating that unless
any party to the appeal filed a motion demonstrating good cause to retain the
appeal within twenty days of the date of the order, this appeal would be
dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).  No
response was filed.  
Accordingly, we reinstate the appeal and order it dismissed.
 
PER CURIAM
 
Panel consists of Justices
Seymore, Brown, and Sullivan.